Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu(The C-PER And T-PER Assays for Protein Quality) in view of Integrisok.com(How to Eat Complete Proteins in Vegetarian and Vegan Diets) and Janow(US 2014/0205710). 
	Regarding claims 1 and 2, Hsu teaches a method of calculating the amount of incomplete protein in a dietary protein and the amounts of essential amino acids present 
	Hsu does not specifically teach 
	b. calculating an amount of each EAA to be added to the incomplete protein. However, Hsu teaches that the amount of needed amino acids to achieve a complete protein and a method of determining the amount of incomplete protein in a dietary protein. Therefore, it would have been obvious to determine the amount of amino acids that are required to be added to achieve a complete protein through routine calculations.
	Hsu does not specifically teach adding the calculated amount of each EAA to the incomplete protein. However, Intergrisok.com(Integris) teaches that complete proteins are important to prevent feeling sluggish and losing muscle mass(p.2). Animal proteins are typically complete proteins and plant proteins are typically incomplete(p.3). Integris teaches that in order to arrive at a complete protein it is important to pair complementary complete proteins such as beans and rice and pita chips and hummus(p4). Integris teaches that beans contain essential amino acids that brown rice lacks(p.5). It would have been obvious to form a complete protein from an incomplete protein by adding two complementary incomplete proteins such as beans and rice together in order to achieve the nutritional benefits of a complete protein.
	Furthermore, Janow teaches that it is known in the art that rice protein is an incomplete protein and it is commonly supplemented with amino acids in order to achieve the protein amounts of essential amino acids in a complete protein(paragraphs 43-45). Therefore, it would have been obvious to add the proper amount of essential 
	Hsu does not specifically teach calculating the amount of incomplete protein in the dietary protein and calculating the amount of essential amino acid needed to be added to form a complete protein in the same manner as in steps a and b.  
However, see the Supreme Court decision of Parker v. Flook, 437 U.S. 584 (1978), which ruled that an invention that departs from the prior art only in its use of a mathematical algorithm is patent eligible only if there is some other "inventive concept in its application."  The algorithm itself must be considered as if it were part of the prior art, and the claim must be considered as a whole.  
Therefore, since the only difference between claimed method and prior art method is the manner of calculating the EAA in the incomplete protein and the amount of essential amino acids needed for supplementation, one must look to the method to determine if there is an “inventive concept in its application”. As such, the claimed method involves achieving a complete protein from an incomplete protein. The prior art Hsu, Intergrisok, and Janow teach this method by rendering obvious supplementing incomplete proteins with amino acids in order to arrive at a complete protein. Therefore, since the prior art renders the physical steps of the method as obvious(formation of a complete protein), the exact method of calculation according to the claimed equations does not render the method as patentable. 
Regarding claim 3, Hsu teaches analyzing the amount of essential amino acids in a dietary protein including lysine, valine, isoleucine, cysteine, methionine, tryptophan, phenylalanine, tyrosine, threonine, and leucine(table 1). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Integriskok.com(How to Eat Complete Proteins in Vegetarian and Vegan Diets).
Regarding claim 16, Integris teaches a complete protein in the form of naturally occurring proteins such as eggs, soy, quinoa(p.3) and/or a combination of incomplete proteins such as beans and rice(p.4). Integris does not specifically teach forming the complete protein using the same method as claimed. However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
.

Response to Amendment
The declaration under 37 CFR 1.132 filed 12/17/2021 is insufficient to overcome the rejection of claims 1-3 based upon Hsu and other references as set forth in the last Office action because:  

	The applicant argues that Hsu, Itegrisok.com and Janow do not teach a 100% complete protein or a perfectly complete protein. However, the present claims do not recite a perfectly complete protein. They only recite a complete protein which would comprise “nine essential amino acids in somewhat equal amounts” as taught in Integrisok.com.
	Furthermore, Hsu teaches that it is well known in the art how to determine if a protein is complete or not and also what amino acids are lacking. Integrisok further teaches how to arrive at a complete protein by eating complementary foods and Janow teaches supplementing with free amino acids in order to achieve a complete protein from an incomplete protein. Based on these references, one of ordinary skill in the art could easily achieve a complete protein through amino acid supplementation. Any excess amino acids could be avoided through the precise addition of amino acids in order to achieve the proper percentages. These amounts are well known as taught in Hsu. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791